

116 S3696 IS: Health Insurance Relief for Unemployed Individuals and Families
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3696IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Cardin (for himself, Mr. Van Hollen, Mrs. Shaheen, Mr. Bennet, Mr. Brown, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to disregard additional unemployment compensation for purposes of premium tax credit and cost-sharing subsidies, and for other purposes.1.Short titleThis Act may be cited as the Health Insurance Relief for Unemployed Individuals and Families.2.Disregard of additional unemployment compensation for purposes of premium tax credit and cost-sharing subsidies(a)In generalSection 36B(d)(2)(B) of the Internal Revenue Code of 1986 is amended—(1)by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively, and by moving such subclauses 2 ems to the right;(2)by striking adjusted gross income increased by and inserting adjusted gross income—(i)decreased by the amount of any Federal pandemic unemployment compensation paid to an individual under section 2104 of division A of the CARES Act during the taxable year, and; and (ii)increased by—; and(3)by adding at the end the following new flush sentence:Clause (i) shall not apply to the extent that such decrease results in a household income for the taxpayer which is less than 100 percent of the poverty line for a family of the size involved..(b)Temporary suspension of recapture of excess advance paymentsSection 36B(f)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Special rule for 2020 and 2021Subparagraph (A) shall not apply to any taxable year beginning in 2020 or 2021..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.